DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the amendment filed 1/18/21.  Claims 1-15 and 17-24 are pending.  Claims 1-15 and 21-24 have been withdrawn from further consideration as being directed toward a non-elected invention.  Claims 17-20 will be further examined on the merits. 

Claim Rejections - 35 USC § 112
The rejections of claims 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn due to the amendment filed on 1/18/21.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 17-20 are drawn to a method.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that 
In the instant case, claims 17-20 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Methods of organizing human activity also encompasses: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions. The recited method is drawn to benchmarking the health of a patient population.  In particular, claims 17-20 recite a method:
retrieving clinical guidelines from a clinical guidelines database, wherein the clinical guidelines relate to a medical condition, and further wherein the clinical guidelines include criteria for the medical condition; 
comparing the patient's health data with the criteria included in the clinical guidelines; and
 based upon the comparison of the patient's health data with the criteria, determining that the patient's health data meets the criteria included in the clinical guidelines; and 

subsequent to receiving the patient's health data, and not in real-time: comparing population health data stored in the patient health database to the criteria specified in in the clinical guidelines, wherein the population health data includes health data for patients that belong to a population, and further wherein the population health data includes the patient's health data; 
based upon the comparison of the population health data with the criteria, computing a ratio of the patients in the population who meet the criteria specified in the clinical guidelines over an eligible portion of patients…; 
   This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). The claimed invention merely gathers data, calculates a ratio and notifies use of the data (e.g. patient and physician).
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claim 17 recites additional limitation(s), including the steps of:  
receiving, from a computer-implemented electronic health records system, health data for a patient; immediately in response to receipt of the health data, and in real-time:
 storing the patient's health data in a patient health database, wherein the patient's health data is stored in accordance with the Quality Data Model (QDM); 
storing, in a population measurement database, the ratio;
subsequent to computing the ratio, receiving, from a computing device operated by a practitioner, a request for a graphical dashboard for a practitioner who is operating the computing device; and  ALSP-11475Appl. No. 14/643,617
in response to receipt of the request for the graphical dashboard,  retrieving, from the population measurement database, the ratio and
 displaying the ratio in the graphical dashboard on a display of the computing device
These steps are generic functions well-understood, routine and conventional activities that amount insignificant extra-solution activity.  The additional components is/are generic components that perform functions well-understood, routine and 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by paragraphs 93-94 of PG-PUB for the instant application, which discloses: “The computing environment 100 is merely an example of one suitable computing environment and is not intended to suggest any limitation as to the scope of use or functionality of the invention… Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers…" (par. 93)   Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components.  
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are recited in claim 17: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littenberg et al (US 20070192134 A1-Littenberg), McNair et al (US 10483003 B1-McNair), and Anand et al (US 20150019248 A1), in further view of Rosano et al (US 20080294350 A1-Rosano)


receiving, from a computer-implemented electronic health records system, health data for a patient; (par. 32-The patient clinical information is obtained from a remote data site; par. 35)
immediately in response to receipt of the health data, and in real-time: 
storing the patient's health data in a patient health database, wherein the patient's health data is stored (par. 32-software function accepts the medical record number and test results, and processes them into the registry database. This function allows practices performing point-of-care testing in the office to directly enter test results in accordance with the Quality Data Model (QDM); 
retrieving clinical guidelines from a clinical guidelines database, wherein the clinical guidelines relate to a medical condition, and further wherein the clinical guidelines include criteria for the medical condition; (par. 36-retrieving ADA clinical practice recommendations; Vermont guidelines)
comparing the patient's health data with the criteria included in the clinical guidelines; (par. 29-generation of guideline-based recommendations for healthcare providers and/or patients based on the comparison of clinical information to established guidelines for chronic disorders; par. 36-example comparisons for diabetes, cholesterol levels)
based upon the comparison of the patient's health data with the criteria, determining that the patient's health data meets the criteria included in the clinical guidelines; (par. 45- the algorithms of the methods of the invention the patient clinical 
responsive to determining that the patient's health data meets the criteria, providing a notification to the patient, the notification indicates that the patient's health data meets the criteria specified in the clinical guidelines (par 84-medical reports to patients and physicians; par. 85-Directed to the patient Mailed alerts when a laboratory Engage and activate patients to test result is above guideline- know and understand the goals of based threshold therapy and to be prepared for interaction with the provider; par. 88-If a result is above a threshold level, an alert letter is electronically sent to a mail and production service for mailing to the patient) ;
subsequent to receiving the patient's health data, and not in real-time: 
comparing population health data stored in the patient health database to the criteria specified in the clinical guidelines, wherein the population health data includes health data for patients that belong to a population comprising a patient roster of a medical practitioner (par. 28:  the instant invention provides a clinical decision support system targeted at patients with acute or chronic disorders and the physicians and other healthcare providers who are caring for them in the primary care setting…"clinical decision support" refers to the generation of guideline-based recommendations for healthcare providers and/or patients based on the comparison of clinical information to established guidelines for chronic disorders; par. 85: Mailed quarterly population Provide the provider 
storing, in a population measurement database, the ratio (par. 284 290-291: the data are written to .csv files and to a VDIS oracle database)
Claim 17 further recites, but Littenberg does not expressly disclose performing the steps “immediately in response to receipt of the health data, and in real-time” and 
subsequent to computing the ratio, receiving, from a computing device operated by the medical practitioner, a request for a graphical dashboard for the practitioner who is operating the computing device; and in response to receipt of the request for the graphical dashboard, retrieving, from the population measurement database, the ratio and displaying the ratio in the graphical dashboard on a display of the computing device.
McNair discloses performing data storage, retrieval and analysis of patient data in real-time, (col. 7, line 5-10-patient/health data stored in real-time; col. 24, lines 62-65: a data source may provide data in real-time or near real-time; col. 26, lines 65-col. 27,  line 3: process data from data sources including population health data such as Cerner 
 subsequent to computing the ratio, receiving, from a computing device operated by a practitioner, a request for a graphical dashboard for the practitioner who is operating the computing device (col. 5, lines 40-50-caregiver is provided with condition risk score, and the risk factors that contributed to the score; col. 6, lines 1-6); and
in response to receipt of the request for the graphical dashboard, retrieving, from the population measurement database, the ratio and displaying the ratio in the graphical dashboard on a display of the computing device (col. 36, lines 46-56-displaying condition risk score and clinical values for risk factors; col. 6, lines 1-6, and col. 7, lines 44-55)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method and system of Littenberg with the teaching of McNair, with the motivation of providing information and additional details which might help complete the picture a caregiver needs to provide appropriate care. (McNair col. 6, lines 4-6)
Littenberg and McNair do not expressly disclose that the patient's health data is stored in accordance with the Quality Data Model (QDM). Anand discloses the use of QDM for storing medical data (par. 27 and 31).  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art of modify the method of Littenberg and McNair in combination with the teaching of Anand to store data in the QDM format.  As suggested by Anand, one would have been motivated to include this 
Claim 17 has been amended to recite, “based upon the comparison of the population health data with the criteria, computing a ratio of the patients within the population who meet the criteria specified in the clinical guidelines over an eligible portion of the patients within the population…” 
Littenberg, McNair and Anand do not expressly disclose but Rosano discloses a system of performing statistical analysis on clinical data, further comprising determining the prevalence of a population members meeting a particular set of criteria, and using outlier removal techniques to remove abhorrent population data.  (Fig. 5, #500, 504, 506;  par. 101- With exclusion criteria, records in the data that match the exclusion criteria are eliminated from the analysis and/or results. Thus, with the diagnosis exclusion criteria, as an example, the analysis will increase the prevalence of a population of test results that closely represent the results in a health related population)  It is noted that “prevalence”  is the ratio of: number of members of a population meeting a particular criteria (e.g. diagnosed with a disease or condition)/ total members of the population. (reads on the claimed “computing a ratio of the patients within the population who meet the criteria specified in the clinical guidelines over an eligible portion of the patients within the population)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method of Littenberg, McNair and Anand in combination with the teaching of Rosano to determine population prevalence with the 

Claim 18. 	Littenberg teaches the method of claim 17, wherein comparing the population health data to the criteria comprises: determining an amount of patient health data stored in the patient health database that represents patients that meet the criteria in the clinical guidelines as a numerator value; determining an amount of patient health data stored in the patient health database that represent patients which are compared to the criteria in the clinical guidelines as a denominator value; and computing the ratio based upon the numerator value and the denominator value. (par. 101: The selected criteria include, in one example, exclusion criteria, such as incoming diagnosis (and/or other diagnosis coding) and/or repeat testing for an individual. With exclusion criteria, records in the data that match the exclusion criteria are eliminated from the analysis and/or results. par. 264-269, par. 273-280:  determining percentage of patient population which has up-to-date labs/data for each test at the different levels of care)
Claim 19	Littenberg, McNair, and Anand in combination teach the method of claim 18, as explained in the rejection of claim 18.  Littenberg, McNair, and Anand do not disclose but Rosano teaches a method further comprising: determining an amount of patient health data stored in the patient health database that represents patients that meet exclusionary criteria that would make measurement for the criteria in the clinical guidelines invalid; and excluding from the numerator and dominator the amount of patient health data stored in the patient health database that represents patients that meet the exclusionary criteria that would make measurement for the criteria in the 
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method of Littenberg, McNair and Anand in combination with the with the teaching of Rosano with the motivation of statistically analyzing large volumes of existing results and/or data to establish and evaluate reference intervals for specific population subgroups. (par. 22)
Claim 20   	Littenberg, McNair, and Anand in combination disclose the method of claim 18, as explained in the rejection of claim 18.   Littenberg, McNair, and Anand do not expressly disclose, but Rosano teaches determining an amount of patient health data stored in the patient health database that represents patients that meet exception criteria representing complications that create difficulty in meeting the criteria in the clinical guidelines; and, excepting from the numerator and dominator the amount of patient health data stored in the patient health database that represents patients that meet the ALSP-11476Appl. No. 14/643,617Reply to Office Action of October 16, 2020 exception criteria representing complications that create difficulty in meeting the criteria in the clinical guidelines only when the patient data fails to meet the criteria 
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method of McNair and Anand with the teaching of Rosano with the motivation of statistically analyze large volumes of existing results and/or data to establish and evaluate reference intervals for specific population subgroups. (par. 22)

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive. 
(A)  Applicant argues the rejection of the claims under 35 USC 101. In particular, applicant argues that the claimed invention is integrated into a practical applicant and provides a technical solution to a technical problem.
In response, the claimed invention recites a judicial exception, but is not integrated into a practical application because the claim language does not recite any 
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.(See 827 F.3d 1042, 1048 (Fed. Cir. 2016))  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  (921 F.3d 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.  If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  An applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion. 
Moreover, in accordance with MPEP 2106.05 (a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution 
For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).	
An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2 considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.

	The applicant’s claimed improvement is to the methodology (i.e. the abstract idea of organizing human activities) and not to the structural components of the computer system.  Applicant’s arguments that the improvement to technology is performing some steps in real-time and others not in real time are not persuasive
	 
(B)	Applicant argues that the prior art does not disclose the features of the claims.	
Applicant argues that Littenberg reference does not disclose obtaining data from an EHR system.  In response, the examiner understands any system that provides patient clinical or healthcare information to be an electronic health record system.  If applicant’s invention requires a particular detail or feature in the source of the patient data, these features must be expressly recited in a manner that distinguishes over the prior art. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combined teachings of Littenberg, McNair, Anand and Rosano have been applied to address the claim limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heidel (US 20160048603 A1)- method for determining epidemiological measures of a research population. 
Fabrick et al (US 20040088317 A1) the invention permits a customized dynamic form to be presented to the medical provider, either in print or via a computer graphical user interface, wherein the form includes information related to the particular medical conditions of a that patient. 
Spates (US 20150066536 A1) - a method and system of implementing a health quality measurement by receiving one or more health quality measurement definitions. Each health quality measurement may include markup language definitions defining one or more calculation parameters for a health quality metric, and using QDM formatting. 
Barsoum et al (US 20130212508 A1)-teaches a provider dashboard presenting patient statistic with real-time EHR storage.

Nenov et al (US 20090177477 A1) teaches a clinical information system which uses dashboards to interactively provide information to medical practitioners. The clinical data manager receives, normalizes, analyzes, and/or aggregates the patient data for the purposes of gathering data about individual patients.

The prior art made of record and not relied upon is considered pertinent to THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/Primary Examiner, Art Unit 3626